         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 1 of 16


                      Exhibit 1 to Ingenico Inc.'s Second Amended Counterclaims

Mom 05 2010 810SRM         ROAM IJRTR                                5178040151                           p.1




                        EN                           MEN AND LICEN E A


          THIS AGREEMENT is made as of the 4th day of May 2010

          Between
          ROAM Data, Inc., a Delaware corporation with Its head offio situated at 280 Summer Street,
          Lobby Level, Boston, MA 02210, fax no. +1 617 249 1661 Oh = "Company");
          And
          I3SPOS LIMITED, a Hong Kong corporation with Its address bated at Room 810, 8/F,
          Grand City Plaza,1 Sal Lau Kok Road, Tsuen Wan, 1-I.K, (th = Teener).

          WHEREAS
          A.     The Company wishes to engage the Partner toT pr vide services (the "Services")
                 identified on Schedule 1, Including design, manuf during and production of the
                 devices Identified In Schedule I (the "Products" nd "Devices"), and Including
                 software development, In each case according to he scope of work, processes,
                 specifications, schedule and milestone described in S hedule I (the "Specifications"),
          B.     The Company wishes to obtain an exclusive kens to use and sell the products
                 Identified in SOhadule I (the "Products"),
          C,     The Partner agrees to license the rights to the Prod cis and provide the Products,
                 Devices, and Services in accordance with the terms e this Agreement,

          NOW IT IS AGREED as follows:
          1,     LICENSE

          1.1    The Partner hereby grants to the Company a worldwide, perpetual, fully-paid license
                 to freely use and sell the Products.
          1.2    The license granted in Section 1.1 Is not transferrable or assignable in the event a
                 sale of the Company to a competitor with its own PO products without prior written
                 consent of the Partner, not to be unreasonably withhe d.

          1.3    The license granted in Section 1.1 is exclusive on a worldwide basis (with the
                 exception of China, Philippines, as set forth below and clause 1.5). Without limiting
                 the generality of the foregoing, the Partner may not, directly or indirectly, anywhere in
                 the world, use or sell any Products, or any portion thereof, or any products similar to
                 or based upon any Products (other than as expilottly pi•ovided in this Agreement) or
                 grant any other person the right to use or sell any Products, any portion thereof, or
                 any products similar to or based upon any Products. Notwithstanding the foregoing
                 provisions of this Section 1.3, the Partner shall retain Lion-exclusive, non-
                 transferrable right to sell the Products in China for use In China and sell the Products
                 in Philippines and use in Philippines,
          1,4

          During the term of this Agreement, the Partner will have the nonexclusive right to resell the
          BEIPOS and ROAMpay POS solution described on Scheduiell, and the Partner shall be




                                                                                       EXHIBIT A-
                                                                                     1   OF
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 2 of 16




May OS 2010 StOSAM        ROHM DATA                                   6178040161                          P. 2




          entitled to a commission equal to 25% of the Net Profit of for recurring service revenue or
          transaotion revenue relating to any such resale. "Net Profit' $ used In this section Is
          defined es the Company's revenue minus coat of goods sold, cost of customer acquisition
          and service, The terms of this resale arrangement shall be ubject to and as set forth in a
          Reseller Agreement to be discussed by the parties follovang       date of this Agreement and
          where a simple means to account for 25% Net Profit or equiv fent value will be agreed upon
          for disbursement of the oommission to the Partner by the Co party,

          1.5    Notwithstanding the foregoing provisions of this Secti ►n 1,3, during the term of this
                 Agreement, in the event that the Company is unable to provide the BBPOS and
                 ROAMPay POS solution ("The Solution") in a region r court* due to regional or
                 national policies, or the Company's decision of not pr viding the solution to that
                 region or country, the Partner shall have the option to j intly sell with the Company
                 the BBPOS or ROAMpay POS in that region or county y separately independent of the
                 Solution, The ability to jointly sell preserves price inte grity and brand integrity of the
                 hardware, avoids channel conflict and can result in his er margin should them be no
                 recurring revenue, To preserve price and branding into grity, the Partner shalt sell the
                -FiriPOS,•andROAlvleay POS under ROAM branding. titter this-cimumetance where
                 the Partner finds the customer and sells the BBPOS or R.OAMpay POS jointly with
                 the Company, and no backend services Is required, the Partner would receive a
                 commission Of 50% of the Margin. Margin is defined as price of product minus cost
                 manufacturing, packaging and Bill of Material.



          2,     APPOINTMENT
                                                                      1
          2.1   The Company engages the Partner to provide the Serivioes, end the Partner accepts
                such appointment, The terms of this engagement shill be as set forth herein or in
                any Statement of Work ("SOW') signed by the pads from time to time, Except as
                otherwise agreed by the parties, each SOW shall oonthln each of the following items:
                description of the servloes and place of perforrnancsj schedule for provision of the
                Services and performance; the Company's right o own the Devices or any
                associated work product; costs of the Services and a reed expenses; and invoicing
                schedule. Any SOW shall be deemed a part of thie Agreement. Products, Devices,
                Deliverables, Services or Specifications referred to it) any SOW shall be deemed
                Products, Devices, Deliverables, Services or SpecIfic4ttions, respectively, under this
                Agreement,
          3,    PARTNER REPFtESENTATIONS, WARRANTIES AP,* COVENANTS
          3,1   The Partner shall promptly provide and deliver to 1 the Company the Products,
                Devices, Services or other work product ordered or ri guested by the Company as
                specified herein or In any SOW (collectively, the "Deilv rabies").
                                                                         I
          3,2   The Partner warrants and agrees that it will perform the Services In a professional
                manner, that It will at all times comply with applicab'e law in connection with this
                Agreement, that that it will exercise the highest level of skill and care In the provision
                of the Services, Including without limitation In connection with the design and
                manufacture of the Devices, All Products, Devices, Deliverables and Services shall
                be provided in accordance with the applicable Specifications. In the event the
                Partner receives notice from the Company that any P extuct, Device, Deliverable or
                Service Is not In coMpilance with the applicable Spfficatklne or is otherwise not
                accepted by the Company pursuant to Section 4.1 Blow, the Partner, as a non-

                                                         2

                                                                                             EXHIBIT
                                                                                               OF t(o,
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 3 of 16



                          ROAM DATA                                    6178040151                          P.3
06 2010 8309AM




                exclusive remedy of the Company, shall use best fforts to promptly correct such
                noncompliance or other problem or defect,

         3.3    Without prejudice to any rights or remedies of the C mpany, the Partner shall notify
                the Company immediately in writing if it enooun           any delays or problems in
                connection with its provision of the Services or of erwlse in connection with any
                Deliverable and shall take all reasonable steps to mitt ate any such delay or problem,

         3.4    The Partner shall be responsible for ensuring that es      eliverables are provided to the
                Company In compliance with all applicable Import an        export laws, The Partner shall
                be responsible for the payment of all tariffs, duties, a   stoma fees and taxes, and the
                like in connection with the provision of the Del           °rabies to the Company In
                accordance with this Agreement.
         3.5    The Partner agrees that the Company may, at any II and for any reason, cancel or
                suspend any requested Services or Deliverables and that the Company shall not be
                required to pay for any Services performed or Deliver bias delivered in contravention
                of any such canceistion or suspension.
     .               .
         3.8    To the extent permitted by the Company in writing It Is hereby agreed that the
                Partner is entitled to sub-contract or otherwise eng ge any third party that is not
                competitive with the Company to rnarerfacture t e Products pursuant hereto,
                provided that any such sub-contractor or other thl party shall comply with this
                Agreement and the Partner shall be responsible for a y breach hereof, or any other
                actions or inactions relating to this Agreement, by su h sub-contractor or other third
                party,
         3,7    Upon delivery and acceptance of a Deliverable, the Company shall hold good, valid
                and marketable title to the Deliverable, free and clear of any liens, encumbrances,
                and restrictions on use, resale or transfer.
         3.8    The Partner agrees that, during or alter the term of thi Agreement, it will not, directly
                or indirectly, design or produce, or assist in the design or production of, the Devices,
                or products substantially similar to the Devices, for any third party. The Partner also
                agrees that, during or after the term of this Agreement, it will not, directly or Indirectly,
                design or produce, or assist in the design or production of, the Products, or products
                substantially similar to the Products, for any third party (other than in China to the
                extent permitted in Section 1,3 above).
         3.9    The Partner represents and warrants that it has full power to enter into this
                Agreement and to carry out Its obligations pursuant t this Agreement, The Partner
                represents and warrants that it has obtained all corporate, third party, and
                governmentei approvals and Intellectual property righ s necessary to enter into this
                Agreement and carry out the transactions contemplate hereby.
         3.10   The Partner represents and warrants that that none of the Products, Devices,
                Deliverables or Servioes does or will infringe, misappropriate or violate any
                intellectual property right of any person. The Partner represents and warrants that
                that none of the Produots, Devices, or Deliverables does or will contain any third-
                party software or products, other than any third-parfy software or product that is
                Included therein with the Company's written consent erid that In no manner Interferes
                with or limb the Company's right to use or sell such Product, Device or Deliverable.
                The Partner represents and warrants that it has used, Oind will use for the Company's
                benefit, its best efforts to perfect and protect all Intellectual rights in the Products,
                Devices, Deliverables and Services. The Partner shalll sign all documents, make alt

                                                         3

                                                                                           EXHIBIT A
                                                                                          3 OF tto
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 4 of 16




Mai 06 2010 8111AM         ROAM DATA                                  6178040151                         p.4




                 filings and take all =lions reasonably requested by t e Company in order to perfect
                 and protect the Company's Intellectual property ri• his in the Products, Devices,
                 Deliverables or Services. The Partner shall prom •tly notify the Company If it
                 becomes aware of any actual or alleged infringeman with respect to any Products,
                 Devices, Deliverables or Services.
          3.11   The Company may In its discretion, in connection with the performance by the
                 Partner of its obligations under this Agreement, prov de the Partner with the use of
                 rights or property owned or used by the Company (1 ompany Propertf). Company
                 Property shall be used by the Partner only for its Inte ded purpose during the term of
                 this Agreement and shall be promptly returned to th Company upon termination of
                 this Agreement or earlier at the request of the Cornp ny. Company Property and all
                 rights therein shall at all times remain the sole props of the Company, subject only
                 to the Partners limited right to use Company Prop          as set forth in this Section
                 3.11. Without limiting the generality of the foregoing • rovisions of this Section 3,11,
                 the Partner shall not use any Company Property in nnection with the provision of
                 products or services for any person otherthan the Co parry.
          112     The Partner agrees that the Company Is and shall be he sole and exclusive owner of
                  all right, title and interest, Including all intellectual property rights, In and to ell
                  Deliverables (other than Products), that all Delivers 'lee (other than Products) are
                  deemed "works for hire" for the Company, and that all rights In all Deliverables (other
                  than Products) that are not otherwise vested in the C ►mpany are hereby irrevocably
                  assigned and transferred to the Company. Without limiting the generality of the
                  foregoing, the Partner agrees that the Company is the sole and exclusive owner of all
                  rights In and to the Software (as defined below), that no proprietary rights, Including
                 .but not limited to copyrights and patents in the So are, are being retained by or
                  transferred to the Partner, and that the Company is t e exclusive owner of all right,
                  title and Interest, including all intellectual property nigh In and to any and all source
                  code developed solely by or for the Partner related to r in support of any object code
                  of the Software. As used in this section, "Software" sans the mobile applications
                  developed by the Partner on behalf of the Company.
          3.13   The Partner represents and warrants that each Deillverable will not contain any
                 malloioue code, programs or other components (e.g,, Computer "virus", computer
                 "worm", computer time bomb, 'Trojan horse", "back door", or similar component) or
                 any other code, program or other component that wood have the effect of damaging,
                 destroying, disabling, or otherwise shutting down, or altering the functionality of or
                 specifications for, or restricting the use of or acres to, all or any portion of any
                 Deliverable.

          3.14   The Partner acknowledges that this Agreement co tains no minimum purchase
                 commitments and that the Company is not expressing r Implying any commitment or
                 guarantee as to the scope of work or orders from the P
          3.15   The Partner shall at its own cost maintain adeque e arid appropriate insurance
                 policies as are neceseaty to cover Its obligations and I abilities under this Agreement
                 and shall furnish to the Company upon request proof such insurance.
          3.16 The Partner hereby warrants to the Company and its customers that for 12 months
                 the Products, Devices and Deliverables will be free from defects and operate as
                 Intended end In accordance with all applicablp Specifications and other
                 documentation,




                                                         4
                                                                                            EXHIBIT A--
                                                                                              OF /Co
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 5 of 16




                             ROAM DATA                                  Gt7S040151                        P.5
Ma8 06 2010 8:1IAM




          3.17      The Products and Devices will be packaged and Lhipped by the Partner. The
                    Company will pay for appropriate shipping coats from ong Kong to Boston, MA.
          3.18      The Partner agrees to indemnify and hold the Comg any harmless from any and all
                    losses, costs, liabilities, or expenses (including cour costs and reasonable fees of
                    attorneys and other professionals) arising out of or resulting from the breach any
                    warranty, representation or other provision of this Agreement by the Partner or
                    arising out of or resulting from any claim brought by a third party against the
                    Company as a result of or relating to any actual or all •ecl breach hereof,

          4.       COMPANY REPRESENTATIONS, WARRANTIES A D COVENANTS
          4.1        in consideration of and subject to the Partner comply! g with its obligations under this
                     Agreement, the Company agrees to pay the Partner he consideration referred to In
                     Schedule ii, All cash payments are paid in U.S. dolls a, it being understood that any
                     prices quoted are for P09 Hong Kong (unless othe lee specified). The Company
                     win have 10 days upon delivery to inspect the Product , Devices, or Deliverables and
                - - -shall -be required- to -remit - payment- to -the- Partn r only upon the- Company's -
                     acceptance thereof. Such acceptance by the Comp ny of any Product, Device or
                     Deliverable shall not be deemed a waiver of any righ or remedies of the Company
                     With respect thereto. If the Company does not a oept any Product, Device or
                     Deliverable, it shall notify the Partner in writing of uoh non-acceptance and the
                     reason therefor, The Company may withhold from a y payments any amounts that
                     the Company reasonably determines are appropriate nder applicable law.
          4.2      The Company represents and warrants that it has full power to enter into thle
                   Agreement and to carry out its obligations pursuant to this Agreement. The Company
                   also represents and warrants that it has obtained all corporate, third party, and
                   governmental approvals and Intellectual property rights associated with the Products
                   necessary to enter into this Agreement and carry out the transactions contemplated
                   hereby.

          4.3      The Company agrees to indemnify and hold the Partner harmless from any and all
                   losses, costs, liabilities, or expenses (including court costs and reasonable fees of
                   attorneys and other professionals) arising out of or tesulting from the breach any
                   warranty, representation or other provision of this A reement by the Company or
                   wising out of or resulting from any claim brought by althircl party against the Partner
                   as a result of or relating to any actual or alleged bredich hereof by the Company. in
                   the event of any such claim, the Partner agrees to nOtify the Company promptly of
                   the claim and to permit the Company at the Company's expense, to assume control
                   of the defence thereof with counsel of the Company'lschoosing, and cooperate with
                   the Company In such defence at the Company's expen a,

          S.       TERM AND TERMINATION
          5,1      This Agreement shell become effective upon execution and shall continue in full force
                   Unless or until terminated (a) by the written consent :of the parties or Oa) by either
                   party pursuant to Section 5.3 below. Nothing In this disuse shall prejudice the
                   continued application of those terms and conditions !intended to have effect after
                   termination of this Agreement.
          5.2      Upon termination of this Agreement, the Partner sh011, at the Company's option,
                   either (a) Immediately deliver to the Company ll finished and incomplete


                                                          5

                                                                                          ,EXHIBIT
                                                                                        Z.5 OF I&
           Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 6 of 16




Ma   OG 2010 8: 12AM        ROAM DATA                                  6178040151                         p.6




                  Deiiverabies at costs payable by the Company or b) the Partner may sell such
                  finished Products in China until such Products are sol out

            5.3   Either party may immediately terminate this Agreeme I by notice to the other party In
                  the event that:
                  (a)     the other party becomes Insolvent, flies for b nkruptcy, discontinues all or a
                          substantial portion of Its business oporat} ns, arid cannot perform its
                          obligations; or
                  (b)     the other party breaches any provision of this greement and suoh breach Is
                          not remedied within 30 days after receipt f notice from the first party
                          requiring It to remedy suoh breach.


           5.4    The Company agrees that it and its affiliated companl a shall distribute the minimum
                  aggregated total of 10,000 Products from the Parte In each full•calendar year for
                  the duration of this Agreement, In the event the com any fails to meet the Minimum
                  order for a full calendar year starting 2011, the Part er may immediately terminate
                  this agreement.
           6.     CONFIDENTIALITY

           6,1    Both parties agree to treat the other party's Conti ential Information (as defined
                  below) as confidential, to take all reasonable measu es to protect and prevent the
                  disclosure of andior unauthorized use by third arties of the other parties'
                  Confidential information, to exercise at least the earn0 degree of care exercised for
                  the protection of its own Confidential information, and to not use Confidential
                  information other than for its Intended purpose under this Agreement,

           6.2    "Confidential Information" shall mean information ( nether written or oral) of a
                  confidential or proprietary nature concerning this Agr lament or the assets, products
                  or business of any party hereto that either party sha I have obtained as a result of
                  discussions or communications related to this A reement or the transactions
                  contemplated undertaken by this Agreement, Including (but not limited to) in the case
                  of the Company, the technical and other information concerning the Products and
                  Devices and related documentation. Without limiting the generality of the foregoing,
                  the terms and conditions of this Agreement are hereby deemed Confidential
                  Information. Also without limiting the generality Of the foregoing, If either party hereto
                  receives from the other party written information that I marked "Confidential" and/or
                  "Proprietary", such information shall be deemed "confidential Information." The
                  obligation to keep Confidential Information oonfideritial shall not apply to any
                  information that has been disclosed in publicly avallab e sources: Is, through no fault
                  of the party receiving the confidential information, hereafter disolosed In a publicly
                  available source; or is in the rightful possession of the party receiving the confidential
                  Information without an obligation of confidentiality.

           6.3    Notwithstanding any provision herein to the contrary, a party may disclose
                  Confidential information on a need-to-know basis I to its contractors, lawyers,
                  aocxeirrtants and agents, provided that any suoh person Is bound by a duty of
                  confidentiality, and such party shall be responsible fori any disclosure or use by any
                  such third party in contravention hereof. in addition, a arty may disclose Confidential
                  Information If suoh party reasonably determines that uch disclosure Is required by
                  law, provided that such party 'Shall endeavour to inlmize the extent of such
                  disclosure and, if possible, provide the other party wit prior notice of the disclosure

                                                          6
                                                                                                EXHIBIT A I
                                                                                          Co           OF 14F
          Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 7 of 16




Mai OS 2010 8114AM        RORM DRTR                                  6179040151                        pf 7




                 so as to allow such other party to seek a protect a order to prevent or limit the
                 disclosure,

          6.4    Upon tetenInatIon of this Agreement, each party shall promptly return to the other, or
                 certify that it has destroyed, any dooumente or other aterials containing Confidential
                 information of the other party, in addition, during th term of this Agreement, at the
                 request of a party, the other party shall return any documents or other materials
                 containing Confidential Information of the requesting arty.

          6.5    The obligation not to disclose shall continue for a p nod of five (5) years after the
                 termination of this Agreement,
          7.     NO PARTNERSHIP OR AGENCY
          7.1    Nothing in this Agreement shall have the effect of cc stitutIng either the Company or
                 the Partner as an agent of the other, and neith r is authorized to make any
                 representation nor incur any obligation of any kind on •ehalf of the other party, nor to
                 bind the other party in any way, This Agreement sh II not be construed se creating
                 any joint venture, partnership or agency agreement etween the Company and the
                 Partner.
          8,     AMENDMENT
          8,1    Any amendment or waiver to this Agreement shall be in writing and signed by the
                 parties,                                                 1
                                                                          1
          8,     ASSIGNMENT, SUB-LICENSING                                1
          9.1    The Partner shall have no right to assign, sub-licence, !divest or otherwise delegate or
                 purport to transfer any of its rights and obligations un er this Agreement without the
                 prior written consent of the Company except as expr sly set out in this Agreement.
                 Subject to the foregoing, this Agreement shall be inding upon and inure to the
                 benefit of the parties and their respective successors iinti assigns.

          9,2    The Company shall have rights to the design of the ROAMpay PM, and to all
                 engineering and Gerber flies, and tooling so that it can manufaoture the Products
                 with a vendor of Its choks', If Partner is not able to perform the Services properly or
                 cost effectively, as determined by the Company, the COmpany has the right to source
                 the Services elsewhere, and the Partner will provf      vfte all required or requested
                 materials and information to the Company. if the Pr ducts or Devices inoorporste
                 Partner-owned IP, the Company Is hereby granted a oddwide, perpetual, fully paid,
                 subficensable license to use the Partner IP to continue developing, manufacturing
                 and selling the Products and Devices. The Company shall have to right to request
                 such designs, files, tooling frorn the Partner provided all payments to the Partner
                 within this agreement has been paid for.
          10.    SEVERABILITY
          10.1   If, at any time, any one or more of the provisions in thils Agreement is or are deemed
                 to be Invalid, Illegal, unenforceable or incapable of plrformance in any respect, the
                 validity, legality, enforceability or performance of the remaining provisions of this
                 Agreement shall not be affected,
          11.    WAIVER


                                                        7

                                                                                         EXHIBIT A
                                                                                        1 OF
          Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 8 of 16




                           ROAM DFITR                                5178040151                         P
Mel OG 2010 8114F111




           11,1   No failure or delay by either party in exercising any ri ht, power or privilege to which
                  it is entitled shall operate as a waiver nor shall any Ingle or partial exercise of any
                  such right, power or privilege preclude any other or fu her exercise.
           11,2   For the avoidance of doubt, any waiver of any bre ch of the Agreement by either
                  party shall not be construed as a waiver of any subse • uent breeches of that same or
                  any other provision,
           12,    ENTIRE AGREEMENT
           12,1   Ail agreements and obligations herein contained ahal be in substitution for end shall
                  supersede ell and any previous agreements or u derstendinge, oriel or written,
                  between the parties with respect to the subject matter ereof,
           13,    SCHEDULES
           13.1   All schedules to this Agreement constitute integral pm a of this Agreement,

           14,    HEADINGS
           14.1   The headings Inserted in this Agreement are for convenience only and shell not
                  affect the construction of this Agreement.
            5,    NOTICES
           15.1   Any notice or other information required or authorised by this Agreement to be given
                  by either party to the other may be given by hand or sent (by reputable International
                  courier that guarantees delivery in 5 or fewer days, cr by facsimile transmission) to
                  the other party et Its address referred to in preamble oq this Agreement.

           15,2   Any notice or other Information served pursuant to '5.1 shall be deemed to have
                  been served when delivered by hand at the time of delivery and, when sent by
                  international Courier as provided above, 5 days after the date of sending and, when
                  sent by facsimile, on the date of transmission,
           16.    APPLICABLE LAW
           16,1   This Agreement shall be governed by and construed in all respects in accordance
                  with the laws of Massachusetts, USA and the pa ee hereto hereby irrevocably
                  submit to the exclusive jurisdiction of the courts of Ma saohusetts, Ohm' party may
                  require that any dispute concerning this Agreement that is not resolved by the parties
                  within 30 days be resolved by binding arbitration in Soc‘ton, Massachusetts using one
                  arbitrator end the Commercial Arbitration Rules of the American Arbitration
                  Association.




                                                        S
                                                                                       EXHIBIT Pt-
                                                                                      2 OF Ito
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 9 of 16



Mai 00 2010 8t14AM         ROAM DATA                             8178040151                       S




          IN WITNESS whereof the parties hereto have executed this A greemerit the day and year
          first above written,


          SIGNED by                           )
                                              )
          for and on behalf of                )
          ROAM Data, Inc,                     )
                                              )
                                                           WH Gray in, CEO,


          SIGNED by

          for and on behalf of                )
          SVCS (Hong Kong) Limited            )
                                              )
                                                           Ben Lo, i E




                                                    9
                                                                                    EXHIBIT A
                                                                                      OF___/4_,
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 10 of 16



                                    DATA                              6179040151                          p.10
Mai OG 2010 8214AM          ROAM




                                                   BOODLE

                          PRODUCTS, DEVICES, SERVICES AND SP CIFICATIONS
          IntaRal
               l o

          • Encrypted Circle Swipe reader, sometimes referred to as       he "Crypts Swipe" or
            "ROAMpay Swipe" that has ability to generate capaoltan         For encryption from the audio
            jack of a mobile device or PO, this was developed by the       artner, and including any
            variance of this design.
          • EMV capable PAS unit with Bluetooth interface, tometim         s referred to as the "BBPOS"
            currently completing certification.
          The Solution,

               Payment solution using the BBPOS or ROAMpay POS a the customer facing
               hardware terminal and transact via any ROAM Data pay ant gateway or equivalent
               software backend for recurring revenue and services.
          The Cis
          s   The "ROAMpay POS." EMV terminal developed by the Cortactor based on the
              foundation of BBPOS, is the "Device' that will be owned by ROAM. ROAMpay POS
          the Services and Sliegilloations

          •   The Service shall include appropriate design and manufacturing services to produce the
              Oyrpto Swipe devices►Including without limitation key injection and support with respect
              to software to port to ROAMplayers on a variety of devices!.
          •   The Services shall Include Software development services.
          •   The Services end Devices shall include the design and de elopment of the ROAMpay
              POS device which includes EMV Lt, L2, and PCI certificat ons. ROAMpay P05 shall
              contain, enough memory to run applications including a IR AMployer, it shall contain
              WM, has ability to interface with other mobile phones like 1;tlet iPhone, and can adapt to a
              portable law cost printer. This printer shall be produced by the Partner. Future versions
              of the ROAMpay POS may contain NFO,

          •   The Partner shall provide at minimum one dedicated resod e with Phone, Android,
              Blackberry development skills to help with ROAMplayer an mobile application
              development, and at minimum two dedicated resource for ewer side development, with
              DS, 0#, Net skills, Four development resources along wit, a project manager will be
              made full time available to Company.
          • Other Devices, Services and Specifications may be set forth in any Sow.




                                                        10
                                                                                         EXHIBIT A
         Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 11 of 16



                           ROAM DATA                                 6178040151                        p.11
Ma8 06 2010 8115A11




                                                  1.2.1EDVLE
                          PAYMENTS for Engineering Development nd Licensing

          • $250,000 for development, certification and Licensing f ROAMpay POS, which can
            Include additional cost for certification, to be paid as foil s; $50,000 upon signing of this
            agreement, $50,000 upon working prototype of the RO Mpay POS product, $50,000
            upon PCI PED certification, and $50,000 upon EMV Ll and L2 certification, 450,000
            upon integrating EMV application with ROAMplayer              ation via Bluetoothi Additional
            out of poke, cost of EMV and PCI PED certification of t e ROAMpay POS will be paid
            by Company to Partner,

          • $50000, to be paid at the time of signing as part of the ex lusive license to the Products.
            Note that any funds from previous contraots on FSK re •er and non-encrypted reader
            can be applied towards money due from the Company to the Partner for this agreement
            and future orders of product.

          • ROAM will be the exclusive distributor of the Product. and Devices, Cyrpto Swipe
            (branded ROAMpay Swipe) and ROAM will provide marg n of $3 per Orypto Swipe unit
            and $7 per RBPOS or ROAMpay POS unit above cost of manufacturing, packaging arid
            BUM (Bill of Material), paid to BIElPOS for delivering the units to ROAM as part of the
            invoice for hardware. These margins will be built into the p ice per unit charged to ROAM
            which also Include BOM and manufacturing costs. Forth tease of SBPOS or ROAMpay
            POS sales referred by the Partner and where only hardwa e is sold, both parties will split
            the margin with 50% of the Margin going to the Partner, in coordance with section 1.5 of
            this agreement.
          • $25,000 per month for four (4) dedicated programme a or development resources
            Include one (1) project manager to help the Com any with ongoing software
            development for ROAMplayer, ROAM Server side work, nternationallzetion, and other
            software work. ROAM may request to scale these development resources up or down
            based on its discretion, and what is happening in the maret. To be clear, the Company
            is separately outsourcing the Partner In this clause to pray de development resources for
            the Company, which can go up or down, this variable east is purely for engineering
            development and Is not consideration for licensing under this agreement.

          •   The Company will issue the Partner an option or warrant tp purchase 100,000 shares of
              Company common stook option, with strike price of $0.12, subject to Company board
              approval and the parties entering Into an option or we rant agreement (which shall
              provide, among other provisions, that upon termination o this Agreement the option or
              Wartani shall terminate and the Company shall have the ri hi to repurchase the shares),
              and subject to the Company being satisfied that it hes obt lead all required corporate or
              contractual consents for the issuance and that such is uance Is in compliance with
              applicabie law,
          • in the event the Partner refers any services to the Company, the Company shall pay to
            Partner an amount equal to 25% of the Company's net profits from such services as
            described in section 1,4 of this agreement,




                                                       11
                                                                                           EXHIBIT A
             Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 12 of 16
                                                         17815581006                                            page 1
NOV 25,2011 09:07A




              AMENDMENT TO ENGINEERING DEVELOPMENT AND LICENSE AGREEMENT


                   Amendment to Engineering Development and License Agreement made as of
            May 4, 2010 (the "Agreement") by and between ROAM Data, Inc„ a Delaware
            corporation with its head office situated at 280 Summer Street, Lobby Level, Boston, MA
            02210, fax no. +1 617 249 1661 (the "Company"), and BBPOS LIMITED, a Hong Kong
            corporation with its address situated at Room 810, 8/F, Grand City Plaza, 1 Sal Lau Kok
            Road, Tsuen Wan, H.K,, (the "Partner"),

                     WHEREAS, the Agreement originally contemplated an exclusive product license;
            and

                   WHEREAS, Partner filed or caused to be filed US Patent Application Number
            12/767,831 for secure audio coupled card swiper filed on April 27, 2010 with the United
            States Patent and Trademark Office (the "Patent Application"); and

                    WHEREAS, the Company and Partner wish to amend the Agreement to include
            the Patent Application within the scope of the exclusive license grant under the
            Agreement, to clarify that the scope of the license grant under the Agreement includes
            any other intellectual property rights of the Partner relating to the Products and to make
            certain further amendments to the Agreement;

                   NOW THEREFORE, for good and valuable consideration the receipt of which is
            hereby acknowledged, the Company and Partner hereby agree as follows:

               1. Section 1.1 of the Agreement is hereby amended and restated to read in its
                  entirety as follows:

                   "1.1 The Partner hereby grants to the Company a worldwide, perpetual, fully-paid
                   license to freely use the Partner Intellectual Property to make, have made,
                   develop, have developed, use, sell, offer for sale, import and distribute the
                   Products, any portion thereof, or any products similar to or based upon any
                   Products. For purposes of this Agreement, "Partner Intellectual Property" shall
                   mean: (a) any and all patents and patent applications relating to the Products,
                   including without limitation US Patent Application Number 12/767,831 for secure
                   audio coupled card swiper filed on April 27, 2010 with the United States Patent
                   and Trademark Office (the "Patent Application") and any patents issuing on the
                   Patent Application, including (i) any reissues, renewals, reexaminations,
                   substitutions or extensions thereof and foreign equivalents of the foregoing; (ii)
                   any claim of a continuation-in-part application or patent that is entitled to the
                   priority date of, and is directed specifically to subject matter specifically described
                   in, the Patent Application; (iii) any foreign counterpart thereof (including PCTs);
                   and (iv) any supplementary protection certificates and any other patent term
                   extensions, restorations and exclusivity periods and the like of the Patent
                   Application; and (b) any copyrights, trademarks, trade names, trade secrets,
                   knowledge, data and information owned or controlled by the Partner relating to
                   the Products."

               2, Section 1,3 of the Agreement is hereby amended and restated to read in its
                  entirety as follows:




                                                                                        EXHIBIT A                           1
                                                                                      12 OF 16,
                                                                                                             t'../...e.n"
              Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 13 of 16
                                                          17815581006                                         page 2
NOV 25,2011 09:08A




                     "1.3 The license granted in Section 1.1 is exclusive on a worldwide basis (with
                     the exception of China, Philippines, as set forth below and Section 1.5). Without
                     limiting the generality of the foregoing, the Partner may not, directly or indirectly,
                     anywhere in the world, use or sell any Products, or any portion thereof, or any
                     products similar to or based upon any Products (other than as explicitly provided
                     in this Agreement) or grant any other person rights to the Partner Intellectual
                     Property to make, have made, develop, have developed, use, sell, offer for sale,
                     import and distribute any Products, any portion thereof, or any products similar to
                     or based upon any Products. Notwithstanding the foregoing provisions of this
                     Section 1.3, the Partner shall retain the non-exclusive, non-transferrable right to
                     sell the Products in China for use in China and sell the Products in Philippines for
                     use in Philippines,"

               3. The following new Section 4,4 is hereby inserted immediately following Section
                  4.3 of the Agreement:

                     "4.3 in the event that any person is infringing or misappropriating the Partner
                     Intellectual Property within the Company's exclusive geographic field, the
                     Company shall have the first right, but not the obligation, to institute, prosecute
                     and control legal proceedings and/or administrative proceedings to prevent or
                     restrain such infringement or misappropriation, at its own expense. In the event
                     that the Company elects to initiate legal proceedings and/or administrative
                     proceedings in accordance with the preceding sentence, the Company shall be
                     required to deliver notice of such election to the Partner. The Partner shall assist
                     in the prosecution of such proceedings as reasonably requested by the Company
                     at the Company's expense, and the Partner may participate in such proceedings
                     with its own counsel, at its sole cost and expense. Any recoveries from such
                     proceedings shall first be used to reimburse the Company for the costs and
                     expenses associated with the proceedings (including amounts used to reimburse
                     the Partner for expenses incurred by the Partner for assistance requested by the
                     Company). If any recoveries still remain, the balance shall be paid to the
                     Company."

               4. That Schedule 11 to the Agreement is hereby deleted in its entirety and replaced
                  by Schedule II attached hereto.

               5. Any capitalized terms used herein without express definition shall have the
                  respective meanings defined for them in the Agreement.

               6, The parties hereby confirm and acknowledge the continuing validity and
                  enforceability of the Agreement as amended hereby.




                                                                                          EXHIBIT Pr
                                                                                        1,3 OF 16
             Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 14 of 16
NOV 25,2011 09:08A                                 17815581006                                  page 3




            IN WITNESS whereof the parties hereto have executed this Amendment to Engineering
            Development and License Agreement, effective as of August S I,-2011.


            SIGNED by

            for and on behalf of
            ROAM Data, Inc.
            in the presence of:-

                                                           Will Graylin, CEO,


            SIGNED by

            for and on behalf of
            BBPOS (Hong Kong) Limited
            in the presence of:-

                                                           Ben Lo, CEO




                                                                              EXHIBIT A
                                                                            lq OF 1(0
                Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 15 of 16
                                                          17815531006                                        page 4
NOV 25,2011 09:08A




                                                   SCHEDULE ti

                           PAYMENTS for Engineering Development and Licensing

            •    $250,000 for development, certification and Licensing of ROAMpay POS, which can
                 include additional cost for certification, to be paid as follows: $50,000 upon signing of
                 this agreement, $50,000 upon working prototype of the ROAMpay POS product*
                 $50,000 upon PCI PED certification, and $50,000 upon EMV L1 and L2 certification,
                 $50,000 upon integrating EMV application with ROAMplayer application via
                 Bluetooth. Additional out of pocket cost of EMV and PCI PED certification of the
                 ROAMpay POS will be paid by Company to Partner,

            •    $50,000, to be paid at the time of signing as part of the exclusive license to the
                 Products. Note that any funds from previous contracts on FSK reader and non-
                 encrypted reader can be applied towards money due from the Company to the
                 Partner for this agreement and future orders of product,

            • ROAM will be the exclusive distributor of the Products and Devices, Cyrpto Swipe
              (branded ROAMpay Swipe) and ROAM will provide margin of $3 per Crypto Swipe
              unit (which shall be reduced to a margin of $2 per unit for sales above 150,000
              cumulative units) and $7 per BBPOS or ROAMpay POS unit above cost of
              manufacturing, packaging and BOM Mill of Material), paid to BBPOS for delivering
              the units to ROAM as part of the invoice for hardware. These margins will be built
              into the price per unit charged to ROAM which also include BOM and manufacturing
              costs. For the case of BBPOS or ROAMpay POS sales referred by the Partner and
              where only hardware is sold, both parties will split the margin with 50% of the Margin
              going to the Partner, in accordance with section 1.5 of this agreement.

            •    $25,000 per month for four (4) dedicated programmers or development resources
                 include one (1) project manager to help the Company with ongoing software
                 development for ROAMplayer, ROAM Server side work, internationalization, and
                 other software work. ROAM may request to scale these development resources up
                 or down based on its discretion, and what is happening in the market. To be clear,
                 the Company is separately outsourcing the Partner in this clause to provide
                 development resources for the Company, which can go up or down, this variable
                 cost is purely for engineering development and is not consideration for licensing
                 under this agreement,

            •    The Company will issue the Partner an option or warrant to purchase 100,000 shares
                 of Company common stock option, with strike price of $0.12, subject to Company
                 board approval and the parties entering into an option or warrant agreement (which
                 shall provide, among other provisions, that upon termination of this Agreement the
                 option or warrant shall terminate and the Company shall have the right to repurchase
                 the shares), and subject to the Company being satisfied that it has obtained all



                                                                                          EXHIBIT            4 1
                                                                                        15- OF
                                                                                           CA-J
             Case 1:19-cv-11457-IT Document 78-1 Filed 12/03/19 Page 16 of 16
NOV 25,2011 09:09A                                    17815581006                                      page 5




               required corporate or contractual consents for the issuance and that such-issuance is
               in compliance with applicable law,

            • In the event the Partner refers any services to the Company, the Company shall pay
              to Partner an amount equal to 25% of the Company's net profits from such services
              as described in section 1.4 of this agreement,




                                                                                       EXHIBIT
                                                                                    l(to OF IG
